Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following applicant is a NON-FINAL OFFICE ACTION in response to the application filed on 5/4/2020.

	The status of the claims is as follows:
		Claims 1-7 have been cancelled; and
		Claims 8-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 8/3/2020 and 2/19/2021 have been considered and a copy has been placed in the file.

The disclosure is objected to because of the following informalities:  it appears that the applicant should provide the updated continuation data, i.e., --now patent no. 10/643,408—on the first page of the specification.  
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al. (10,310,500 B1).
Brady et al. (10,310,500 B1) disclose a movable barrier gateway device for automatically opening and closing a garage door without user intervention (column 10, lines 27-45) comprising: a communication interface for receiving wireless signals transmitted autonomously and repeatedly by a mobile transmitter installed in or to a vehicle, when the vehicle is in proximity to the garage door with an output signal parte, a memory, a processor coupled to the communication interface, signals transmitted autonomously and repeatedly by the mobile transmitter to determine that the identification code is an authorized identification code (abstract and throughout the specification, see column 10, lines 27-67 and figures 2B, processor, memory, transceiver, user interface, codes, etc…, and column 21, lines 15-39) which allows the movable barrier controller to open the garage door [Claim 8]; wherein the signals are repeatedly transmitter which caused the movable barrier gateway device to determine the proper code to move the movable barrier (column 10, lines 27-67, column 13, lines 1-10, column 16, lines 1-10, and throughout the specification) [Claim 9]; wherein the signals are transmitted by the mobile transmitter autonomously upon a user starting the vehicle (see Figures 6 and 7 and specification description of Figures 6 and 7) [Claims 10 and 15-16]; wherein further instructions are provided via signal to close the garage door as well as resending a signal in case the garage door failed to close to send a signal to a user as well as maintain the door position until instructions/signals have verified delivery per se. (column 40, lines 38-67, column 41, lines 1-50, column 42, lines 11-13 and 17-19]; and wherein the gateway device performs a predetermined distance from the garage door (i.e., sensors) to thereby know when the vehicle is located at the predetermined distance from the garage door (column 7, lines 57-67, column 15, lines 35-51, column 16, lines 11-34, column 17, lines 24-34) [Claims 14 and 20].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634